Citation Nr: 0927895	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right ankle disability, to include the right 
heel.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for pes planus.


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1990 to 
January 1994 and from February 1994 to January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's request to reopen his previously denied claims of 
entitlement to service connection for a right knee 
disability, a right ankle disability, and pes planus because 
the Veteran had not submitted new and material evidence.  In 
July 2006, the Veteran submitted a notice of disagreement as 
to all issues listed in the rating decision.  Inexplicably, 
the RO issued a statement of the case (SOC) in November 2006, 
which only addressed the Veteran's pes planus claim.  The 
Veteran's VA Form 9 (substantive appeal), appealing all 
issues listed on the SOC, was received in December 2006.  The 
RO issued a supplemental statement of the case (SSOC) in 
January 2009, which addressed the Veteran's right knee 
disability and right ankle disability claims.  The Veteran 
did not submit a VA Form 9 with regard to these issues.  

The Veteran had 60 days from the date on which the SOC was 
mailed, or the remainder of the "one year period from the 
date of mailing of the notification of the determination 
being appealed, whichever period ends later," in which to 
file a substantive appeal.  See 38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. 
§ 20.302(b) (2008).  However, the "failure to file a timely 
[Substantive] Appeal does not automatically foreclose an 
appeal, render a claim final, or deprive the [Board] of 
jurisdiction."  See Rowell v. Principi, 4 Vet. App. 9, 17 
(1993).  Where there is no indication that the RO closed the 
appeal for failure to file a timely substantive appeal and 
the RO treated the Veteran's filing as timely, the Board is 
not deprived of jurisdiction over the claims.  See Gonzalez-
Morales v. Principi, 
16 Vet. App. 556, 557 (2003); Rowell, 4 Vet. App. at 17-18; 
see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).

The Board finds that it may exercise jurisdiction over the 
Veteran's request to reopen his claims of entitlement to 
service connection for a right knee disability and a right 
ankle disability.  Although the Veteran did not technically 
comply with the requirements of 38 U.S.C.A. § 7105(d)(3) and 
38 C.F.R. § 20.302(b) because he did not submit a VA Form 9 
addressing his right knee disability and right ankle 
disability claims, the RO did not close the appeal, treating 
the appeal as timely by notifying the Veteran that it 
considered the appeal perfected and by certifying the appeal 
to the Board.  See Gonzalez-Morales, 16 Vet. App. at 557; see 
also Rowell, 
4 Vet. App. at 17-18.  Accordingly, the Board has 
jurisdiction of all of the aforementioned issues and will 
proceed with their adjudication.

The Veteran was scheduled for a Travel Board hearing in May 
2009, but he failed to report for this hearing and provided 
no explanation for his absence.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2008).

To establish jurisdiction over these issues, the Board must 
first consider whether new and material evidence has been 
received to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the claims.

These issues are addressed on the merits in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if additional action is required on 
his part.  VA will notify the appellant if additional action 
is required on his part.


FINDINGS OF FACT

1.  The RO declined to reopen the Veteran's claims of 
entitlement to service connection for a right knee 
disability, a right ankle disability, and pes planus in a 
decision issued in April 2005; the Veteran was notified 
thereof, including his appellate rights, and he did not 
initiate an appeal.

2.  Evidence submitted subsequent to the RO's April 2005 
decision relates to unestablished facts necessary to 
substantiate the claims and raises a reasonable possibility 
of substantiating the claims.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the Veteran's 
claims of entitlement to service connection a right knee 
disability, a right ankle disability, and pes planus has been 
submitted, and the Veteran's claims are reopened.  See 38 
U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the Veteran's 
claims of entitlement to service connection for a right knee 
disability, a right ankle disability and pes planus.  After a 
review of the evidence of record, the Board finds that new 
and material evidence has been received.

In general, unappealed rating decisions of the ROs and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002).  In order to reopen a claim there must be added to the 
record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West 2002).

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The April 2005 RO decision that 
declined to reopen the Veteran's claims for service 
connection for a right knee disability, a right ankle 
disability, and pes planus is final and may not be reopened 
in the absence of new and material evidence.  See 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case, as the Veteran's claims to reopen were filed in 
December 2005.  The revised regulation requires that evidence 
raise a reasonable possibility of substantiating the claims 
in order to be considered "new and material," and defines 
material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  See 
38 C.F.R. § 3.156(a) (2008).  The credibility of the evidence 
is presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

The RO denied the Veteran's claim of entitlement to service 
connection for a right knee disorder in July 1996 because 
there was no current diagnosis or symptomatology of a right 
knee disorder.  The RO declined to reopen the Veteran's claim 
of entitlement to service connection for a right knee 
disorder in August 1998 and May 2004 because the Veteran had 
not submitted new and material evidence as to any continuing 
chronic right knee disorder since his separation from 
service.

In a July 2004 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a right ankle 
disorder because there was no evidence of a permanent 
residual or chronic right ankle disorder since the Veteran's 
separation from service.

In May 2004, the RO denied the Veteran's claim of entitlement 
to service connection for pes planus because there was no 
evidence that the disability was incurred in or aggravated by 
his active service.

The RO's April 2005 decision declined to reopen the Veteran's 
claims of entitlement to service connection for a right knee 
disability, a right ankle disability, and pes planus because 
he had not submitted new and material evidence in support of 
his claims and there was no competent medical evidence that 
his right knee or right ankle disabilities are chronic 
disabilities that were incurred during his military service, 
or that his pes planus was aggravated during his military 
service.

At the time of the April 2005 rating decision, the evidence 
of record included the Veteran's service treatment records, 
private treatment records dated 1996 through 1997, and lay 
statements by the Veteran.  There was no positive medical 
evidence of record supporting the Veteran's claim that his 
right knee or right ankle disabilities are chronic 
disabilities that were incurred during his military service, 
or that pes planus was aggravated during his military 
service.

The Board notes that the Veteran submitted copies of his 
service treatment records in support of his claims.  These 
records were previously submitted to the RO and are 
duplicative of evidence already of record.  This evidence 
therefore cannot be considered new.  See 38 C.F.R. § 3.156(a) 
(2008).

Right knee disability

Service personnel records indicate that the Veteran sprained 
his right knee in March 1994.  See service treatment records; 
March 9, 1994 and April 7, 1994.  

Evidence received in connection with the current attempt to 
reopen the claim of entitlement to service connection for a 
right knee disability includes private treatment records.  
Dr. S.J.S. reported that the Veteran had sharp pain along the 
anterolateral aspect of the right knee.  Dr. S.J.S. noted the 
Veteran's statement that he had suffered from right knee pain 
for approximately eight years and that he initially injured 
his right knee during a jump while he was in service.  Dr. 
S.J.S. observed no bony abnormalities in the right knee and 
that the right calcaneus showed evidence of healed lateral 
calcaneus fracture with mild varus angulation.  See private 
treatment record; O.S.S.; July 12, 2004.  Magnetic resonance 
imaging of the Veteran's right knee showed no fracture, 
meniscal tear or acute ligament injury.  It also revealed 
deep chondral delamination or fissure versus artifact in the 
medial patellar facet.  See private radiology report; 
S.C.P.M.C.; July 13, 2004.  

The Veteran's physical therapist noted that the Veteran had 
discomfort to palpation of the lateral and anterior lateral 
right knee joint line.  The physical therapist observed 
lateral right knee degeneration and that the Veteran 
described crepitus in his right knee.  The physical therapist 
also noted the Veteran's statement that his right knee pain 
began in approximately 1994 while he was training in the 
military.  See private treatment record; O.S.S.; August 23, 
2004.  

As indicated above, entitlement to service connection for a 
right knee disability was originally denied because there was 
no medical evidence of a current diagnosis or that the 
Veteran's right knee disability was a chronic disorder.  The 
Board finds that the additional evidence, in the form of 
statements from private physicians and the Veteran's physical 
therapist, is both new and material as defined by regulation.  
See 38 C.F.R. § 3.156(a) (2008).

This new evidence does relate to unestablished facts in this 
case (whether the Veteran has a diagnosed right knee 
disability that has existed since his active service).  
Having determined that new and material evidence has been 
added to the record, the Veteran's right knee disability 
claim is reopened.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

Right ankle disability

Service treatment records indicate that the Veteran sprained 
his right ankle in September 1993.  See service treatment 
record; SF 600; September 24, 1993.  

Evidence received in connection with the current attempt to 
reopen the claim of entitlement to service connection for a 
right ankle disability includes private treatment records.  

Dr. S.J.S. noted that the Veteran reported bilateral foot 
pain, with the right foot being more painful than the left.  
Dr. S.J.S. noted the Veteran's statement that he had 
experienced foot pain since being in the military eight years 
ago.  See private treatment record; O.S.S.; July 12, 2004.  

Dr. R.F.M. observed that x-rays of the right foot showed a 
normal foot pattern, and were negative for any fracture, 
dislocation, heel spur, or stress fracture.  Dr. R.F.M. noted 
that the Veteran claimed he had pain and problems for many 
years since he was in the service.  Dr. R.F.M. diagnosed the 
Veteran with ankle equinus with a tight gastroc.  See private 
treatment record; M.F.A.; June 7, 2005.  

The Veteran's physical therapist noted that the Veteran 
reported bilateral Achilles pain with the right being more 
painful than the left.  The physical therapist observed that 
the Veteran had discomfort to palpation of the lateral aspect 
of the insertion of the Achilles tendon of the right ankle 
and diagnosed the Veteran with possible right Achilles 
tendinitis.  The Veteran reported to his physical therapist 
that his right ankle pain began in approximately 1994 while 
he was training in the military.  See private treatment 
record; O.S.S.; August 23, 2004.  

As indicated above, entitlement to service connection for a 
right ankle disability was originally denied because there 
was no medical evidence of a current diagnosis or that the 
Veteran's right ankle disability was a chronic disorder.  The 
Board finds that the additional evidence, in the form of 
statements from private physicians and the Veteran's physical 
therapist, is both new and material as defined by regulation.  
See 38 C.F.R. § 3.156(a) (2008).

This new evidence does relate to unestablished facts in this 
case (whether the Veteran has a diagnosed ankle knee 
disability that has existed since his active service).  
Having determined that new and material evidence has been 
added to the record, the Veteran's right ankle disability 
claim is reopened.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

Pes planus

A review of the Veteran's service treatment records reveals 
that on examinations in August 1989, November 1993, October 
1995 and August 2001, pes planus was noted.  See Standard 
Forms 88; August 29, 1989, November 17, 1993, October 17, 
1995, DD Form 2808; August 8, 2001.  

Evidence received in the current attempt to reopen the claim 
of entitlement to service connection for pes planus includes 
a lay statement by the Veteran and private treatment records.  
The Veteran contends that when he entered active service, his 
pes planus was mild and that his active service aggravated 
this disability. 

Private treatment records from Dr. S.J.S. noted that the 
Veteran reported bilateral foot pain, which he described as a 
dull pain.  Dr. S.J.S. stated that the Veteran's pain was 
located through the medial longitudinal arch and across the 
plantar aspect of the heels bilaterally.  Dr. S.J.S. stated 
that the Veteran claimed he had experienced foot pain since 
being in the military eight years ago.  Dr. S.J.S. also noted 
mild tenderness of the medial calcaneal tuberosities and 
plantar fascia.  She diagnosed the Veteran with bilateral 
plantar fasciitis.  See private treatment record; O.S.S.; 
July 12, 2004.  

Private treatment records from Dr. R.F.M. showed that the 
Veteran reported pain in his bilateral arches and anterior 
heel, right and left.  Dr. R.F.M. noted that the Veteran 
claimed he has had pain since he was in the service.  Dr. 
R.F.M. diagnosed the Veteran with plantar fasciitis and 
metatarsalgia with bursitis at the second metatarsal 
phalangeal joint.  See private treatment record; M.F.A.; June 
7, 2005.  Dr. R.F.M. also stated that the Veteran's plantar 
fasciitis started as a mild disability in 2000.  See Letter 
from Dr. R.F.M., December 13, 2005.  

The Veteran's physical therapist diagnosed him with pes 
planus.  The physical therapist noted that the Veteran 
described the onset of his symptoms in approximately 1994.  
See private treatment record; O.S.S.; August 23, 2004.  

As indicated above, entitlement to service connection for pes 
planus was originally denied because there was no medical 
evidence in support of the Veteran's claim that his pes 
planus was aggravated during his military service.  The Board 
finds that the additional evidence, in the form of statements 
from private physicians and the Veteran's physical therapist, 
is both new and material as defined by regulation.  See 38 
C.F.R. § 3.156(a) (2008).

This new evidence does relate to unestablished facts in this 
case (whether the Veteran's pes planus was aggravated during 
active service).  Having determined that new and material 
evidence has been added to the record, the Veteran's pes 
planus claim is reopened.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  


ORDER

The claim of entitlement to service connection for a right 
knee disability is reopened.  To this extent, the appeal is 
granted.

The claim of entitlement to service connection for a right 
ankle disability, to include the right heel, is reopened.  To 
this extent, the appeal is granted.

The claim of entitlement to service connection for pes planus 
is reopened.  To this extent, the appeal is granted.


REMAND

As the Board has reopened the Veteran's claims, VA has a duty 
to assist him in the development of his claims by conducting 
an appropriate medical inquiry.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 2002).

As indicated above, the evidence of record establishes the 
Veteran injured his right knee and right ankle during active 
service and that pes planus was noted on his entrance 
examination.

The Board notes that there are of record medical opinions 
which purport to relate the Veteran's right knee disability, 
right ankle disability, and pes planus to his military 
service.  Dr. S.J.S. and the Veteran's physical therapist 
observed that the Veteran had suffered from right knee pain 
since he was in the military.  Dr. S.J.S., Dr. R.F.M., and 
the Veteran's physical therapist observed that the Veteran 
had suffered from right ankle pain since he was in the 
military.  Concerning the Veteran's pes planus, Dr. S.J.S., 
Dr. R.F.M., and the Veteran's physical therapist stated that 
the Veteran's foot pain had its onset during his active 
service.  In private treatment records from Dr. S.J.S., Dr. 
R.F.M., and the Veteran's physical therapist, no rationales 
or bases are provided for their opinions that the Veteran's 
disabilities are related to his time in service.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(holding that whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits).  Additionally, 
these opinions were based upon history provided by the 
Veteran.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that the Board may discount medical opinions that 
amount to general conclusions based on history furnished by 
the Veteran and that are unsupported by the clinical 
evidence.  Accordingly, these medical opinions are 
insufficient to decide the Veteran's claim.  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin, 1 Vet. 
App. at 175.  As there is evidence that the Veteran injured 
his right knee and right ankle during service and that his 
pes planus pre-existed his active service, and the Veteran 
has provided new and material evidence that his right knee 
and right ankle disabilities are chronic disabilities that 
were incurred during service and that his pes planus was 
aggravated during service, it must be determined if his right 
knee and right ankle disabilities are related to his active 
service and if his pes planus was in fact aggravated during 
service.

Accordingly, the case is REMANDED for the following action:

1.  Copies of outstanding treatment 
records, VA and non-VA, pertaining to 
the Veteran's right knee, right 


ankle, and pes planus, covering the 
period from 2005 to the present, should 
be obtained and added to the claims 
file.

2.  The RO/AMC should schedule the 
Veteran for a VA joints examination to 
determine the nature and etiology of the 
Veteran's current right knee and ankle, 
to include the heel, disabilities.  The 
examiner should thoroughly review 
pertinent documents in the Veteran's 
claims file in conjunction with the 
examination and state that this has been 
accomplished in the examination report.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's current right 
knee and ankle (and heel) disabilities 
are the result of a disease or injury in 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

3.  The RO/AMC should schedule the 
Veteran for a VA joints examination to 
determine if the Veteran's pes planus 
increased in severity during service and, 
if so, whether any increase in disability 
during service was beyond the natural 
progression of the disorder.  The 
examiner should thoroughly review 
pertinent documents in the Veteran's 
claims file in conjunction with the 
examination and state that this has been 
accomplished in the examination report.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's pes planus 
increased in severity during military 
service and, if so, whether there is 
clear and unmistakable evidence (obvious 
or manifest) that the increased in 
disability is due to the natural 
progression of the disease.  

 "Clear and unmistakable evidence 
(obvious or manifest)" means "with a 
much higher certainty than 'at least as 
likely as not' or 'more likely than 
not.'"  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims of 
entitlement to service connection for a 
right ankle disability (to include the 
right heel), a right ankle disability, 
and pes planus should be readjudicated.  
If any claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran.  After he has 
had an adequate opportunity to respond, 
the issue(s) should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


